John W. Heiss Engraving Co., Inc., assigned to the claimant, appellant, certain of its outstanding accounts receivable as security for a loan. Respondent on his appointment as assignee for the benefit of creditors of said company demanded an accounting from the claimant, appellant. Upon a reference to an official referee the latter dismissed the claim of appellant for a balance due, and the referee’s report was confirmed by the order from which' claimant appealed. Order confirming report of official referee disallowing the claim of the appellant unanimously reversed, with twenty dollars costs and disbursements, and the claim of Nassau Factors Corporation allowed. The matter is remitted to Special Term for resettlement of the assignee’s account in conformity with this decision. (See Matter of Gotham Can Company, 48 F. [2d] 540; Ramsey v. Marlin Firearms Corporation, 14 id. 314; Estes v. Estes & Sons, 24 id. 756.) Settle order on notice. Present — Martin, P. J., O’Malley, Townley, Glennon and Untermyer, JJ.